IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00146-CR
 
Chad E. Scheller,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2001-464-C
 

MEMORANDUM 
Opinion

 
In 2001, pursuant to a plea agreement,
the trial court deferred an adjudication of Chad E. Scheller’s guilt for two
counts of sexual assault against a minor and placed him on deferred
adjudication community supervision for ten years.  In 2004, the court adjudicated Scheller’s
guilt on both counts and sentenced him to twenty years’ imprisonment on each
count to be served concurrently. 
Scheller appeals.
Scheller’s counsel filed an Anders brief.  See
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 
(1967).  We notified Scheller that he had
a right to file a written response, but he has not done so.  See
Sowels v. State, 45 S.W.3d 690, 694 (Tex. App.—Waco 2001, no pet.).
After thoroughly reviewing the
record and the law, counsel concludes that Scheller’s appeal presents no issues
of arguable merit.  We have conducted an
independent review of the record and the law and agree that there are no issues
of arguable merit.
In a deferred adjudication case, if
the trial court subsequently determines, after a mandatory hearing, to
adjudicate guilt because of a violation of the terms of community supervision,
that decision is not appealable.  Tex. Code Crim. Proc. Ann. art. 42.12,
§ 5(b) (Vernon Supp. 2004); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999).
The punishment assessed was within
the range provided for these offenses. 
Our review of the punishment phase discloses no improprieties which
would give rise to an issue of arguable merit.
Accordingly, we conclude that
Scheller’s appeal presents no issues of arguable merit.  Thus, we affirm the judgment.  Counsel must advise Scheller of our decision
and of his right to file a petition for discretionary review.  See
Sowels, 45 S.W.3d at 694.
 




BILL VANCE
Justice
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Affirmed
Opinion delivered and filed March
 23, 2005
Do not publish 
[CR25]